UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7067


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WALLACE M. BRYANT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:13-cr-00121-HMH-1; 8:16-cv-02189-HMH)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wallace M. Bryant, Jr., Appellant Pro Se. Stanley D. Ragsdale,
Assistant United States Attorney, Columbia, South Carolina,
William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wallace     M.       Bryant,    Jr.,       seeks    to    appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and his subsequent Fed. R. Civ. P. 59(e) motion.                                        The

orders    are    not     appealable      unless      a    circuit      justice       or    judge

issues      a      certificate          of        appealability.                28        U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent       “a    substantial      showing           of    the     denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,         537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bryant has not made the requisite showing.                           Accordingly, we deny

a   certificate        of    appealability         and    dismiss      the     appeal.          We

further    deny     Bryant’s      motion      for    a    sentence          reduction.         We

dispense     with        oral   argument      because           the    facts     and       legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3